DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020, 3/18/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed step of “skipping demodulating, by the terminal device, the first PDSCH when the terminal device receives second DCI during reception of the first PDSCH by the terminal device” as recited in claim 1, and the claimed step of “sending, by the network device, second DCI during reception of the first PDSCH by a terminal device, to enable the terminal device to skip demodulating the first PDSCH” as recited in claim 5, each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is further objected to because it does not correspond to the newly claimed invention as recited in the instant application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the comparison of the priorities of the first and second DCIs, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
 	To be more specific, according to the original specification, it is the priorities of the first and second DCIs being compared first, then the lengths of the first and second TTIs is compared when the priorities of the first and second DCIs are equal (see page 12, lines 30 to page 13, line 2).  
 	Therefore, each of claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for not including the critical or essential subject matter of “comparing the priorities of the first and second DCIs”.  Furthermore, each independent claim is also missing the critical or essential subject matter of “operation after skipping the demodulating of the first PDSCH.
 	Claims 2-4, 6-8, 10-12, 14-16 are depending on claims 1, 5, 9 and 13, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. in Pub. No. US 2018/0123769 A1, hereinafter referred to as Pelletier, in view of Papasakellariou et al. in Pub. No. US 2014/0293893 A1, hereinafter referred to as Papasakellariou, and Zhang et al. in Pub. No. US 2017/0164363 A1, hereinafter referred to as Zhang.
 	Referring to claim 1, Pelletier discloses a method for receiving data, comprising: receiving, by a terminal device, first Downlink Control Information (DCI), wherein the first DCI is configured for scheduling a first Physical Downlink Shared Channel (PDSCH) transmitted by using a first Transmission Time Interval (TTI); and receiving second DCI, wherein the second DCI is configured for scheduling a second PDSCH transmitted by using a second TTI (paragraphs [0005], [0008], [0010]-[0011], [0103] and [0128]).
 	Pelletier differs from the claim, it does not disclose the feature of: skipping demodulating, by the terminal device, the first PDSCH when the terminal device receives second DCI during reception of the first PDSCH by the terminal device, which is well known in the art and commonly applied in wireless communications field for error correction and avoidance purpose.  Papasakellariou, for example, from the similar field of endeavor, teaches the same 
 	Pelletier in view of Papasakellariou also fail to disclose the condition of having the first TTI is greater than the second TTI, which is considered conventional as designer’s choice.  Zhang, for example, also from the similar field of endeavor, teaches such well known feature (paragraphs [0215], [0246], [0412], [0426], [0552], ….),  therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Pellitier in view of Papasakellariou with the conventional feature of Zhang, to further enhance the system capability and performance.
 	Referring to claim 2, Pelletier in view of Papasakellariou and Zhang disclose further step of: sending, by the terminal device, feedback information, wherein the feedback information comprises feedback information corresponding to the first PDSCH and feedback information corresponding to the second PDSCH (paragraphs [0077], [0113], and [0168] in Pellitier).
 	Referring to claim 3, Pelletier in view of Papasakellariou and Zhang disclose that the feedback information corresponding to the first PDSCH comprises Negative Acknowledgement (NACK) information (paragraphs [0077], [0113], and [0168] in Pellitier). 
	Referring to claim 4, Pelletier in view of Papasakellariou and Zhang disclose that time resources of the first PDSCH and the second PDSCH at least partially overlap (paragraphs [0105]-[0106] in Pelletier, and paragraphs [0351] & [0560] in Zhang, that is, when two carriers 
 	Referring to claims 5-8, claims 5-8 are rejected for substantially same reasons as claims 1-4, except the method in each claim is performed on the transmitting side instead of the receiving side.
 	Referring to claims 9-12, claims 9-12 are rejected for substantially same reasons as claims 1-4, except each claim is in an apparatus claim format, which is also taught by Pelletier (Fig. 1B).
 	Referring to claims 13-16, claims 13-16 are rejected for substantially same reasons as claims 9-12, except each claim is directed to an apparatus on the transmitting side instead of the receiving side, which is also taught by Pelletier (Fig. 1A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Chen et al. and Lee et al. are cited to show the common feature of wireless communication between terminal device/UE and network device/eNB utilizing DCIs, PDSCH and TTIs similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465